Case 7:20-cv-00310-GEC-PMS Document 9 Filed 11/05/20 Page 1 of 3 Pageid#: 59




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

RONALD LEE GREEN,                                     )   CASE NO. 7:20CV00310
                                                      )
                         Plaintiff,                   )
v.                                                    )   MEMORANDUM OPINION
                                                      )
CAPTAIN RATLIFF, ET AL.,                              )   By: Glen E. Conrad
                                                      )   Senior United States District Judge
                         Defendants.                  )

        Plaintiff Ronald Lee Green, a Virginia inmate proceeding pro se, filed this civil rights

action pursuant to 42 U.S.C. § 1983, alleging that prison officials have ordered him to remove his

Muslim cap in violation of his constitutional rights. Upon review of the record, the court concludes

that the action must be summarily dismissed for failure to state a claim.

        At the time Green filed this action in June 2020, he was confined at Keen Mountain

Correctional Center, although he has since been transferred. The § 1983 forms on which Green

has written his claims expressly advised that he should “Describe what action(s) each defendant

took in violation of your federal rights and include the relevant dates and places.” Compl. 2, ECF

No. 1. Green’s allegations on each of the three forms he used, which were jointly filed as one civil

action, read something like this:

        Three C/O’s have made me Remove my (Islamic Cuffie Head covering)[.] I am a
        (Muslim Male) and (No-Muslim Female) Would be asked Under Protection of the
        U.S. Constitution (1st) Amendment to Remove her Hajab so Why Should I.

        Three Correctional Officers said Fuck Islam Your not Wearing that Shit Up here in
        these Mountains Nigger Fuck Islam and Muslims.

Id. As relief in this action, Green seeks monetary damages.

        Under 42 U.S.C. § 1997e(c)(1), the court may dismiss any § 1983 action “with respect to

prison conditions . . . if the court is satisfied that the action is frivolous, malicious, [or] fails to state
Case 7:20-cv-00310-GEC-PMS Document 9 Filed 11/05/20 Page 2 of 3 Pageid#: 60




a claim upon which relief can be granted.” Section 1983 permits a party to file a civil action

against a person for actions taken under color of state law that violated the party’s constitutional

rights. Cooper v. Sheehan, 735 F.3d 153, 158 (4th Cir. 2013). In a § 1983 case, “liability will

only lie where it is affirmatively shown that the official charged acted personally in the deprivation

of the plaintiffs’ rights.” Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977).

          The Federal Rules of Civil Procedure “require[] only a short and plain statement of the

claim showing that the pleader is entitled to relief, in order to give the defendant fair notice of what

the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007). A complaint must be dismissed if it does not allege “enough facts to state a claim to

relief that is plausible on its face.” Id. at 570. “‘Where a complaint alleges no specific act or

conduct on the part of the defendant and the complaint is silent as to the defendant except for his

name appearing in the caption, the complaint is properly dismissed, even under the liberal

construction to be given pro se complaints.’” Lewis-Bey v. Wilson, No. 3:17CV763, 2019 WL

4889261, at *3 (E.D. Va. Oct. 3, 2019) (quoting Potter v. Clark, 497 F.2d 1206, 1207 (7th Cir.

1974)).

          Green’s complaint lists a total of four individuals as defendants: Captain Ratliff, C/O J.

Owens, Unit Manger Collins, and C/O Dixon. Despite the directions on the § 1983 form, however,

Green’s complaint does not describe any action or omission by each of these individuals,

personally, or even mention their names in the claims section of his complaint forms. Indeed, their

names appear only in the caption of the § 1983 forms. Green also fails to describe the particular

circumstances in which the alleged violations of his rights occurred or to provide dates for any of

the incidents. Thus, Green has not stated facts describing personal actions by each of the

defendants as required to state a § 1983 claim against any of them. Therefore, the court will



                                                   2
Case 7:20-cv-00310-GEC-PMS Document 9 Filed 11/05/20 Page 3 of 3 Pageid#: 61




summarily dismiss the action pursuant to § 1997e(c) for failure to state any claim upon which

relief may be granted. An appropriate order will enter this day.

        The clerk is directed to send copies of this memorandum opinion and accompanying order

to plaintiff.

                     WK day of November, 2020.
        ENTER: This _____


                                                     _________________________________
                                                     Senior United States District Judge




                                                3
